V. J. Brennan, J.
Defendant, David Mark Stomps, was originally charged with breaking and entering a business place (MCLA 750.110; MSA 28.305). He pled guilty to the added offense of attempted breaking and entering (MCLA 750.92; MSA 28.287 and MCLA 750.110; MSA 28.305) and was sentenced to from three to five years in prison. He now appeals.
Defendant first claims that the record of the guilty plea proceeding does not reflect all of the terms of the plea agreement and that, because of this, his guilty plea must be reversed for failure to comply with GCR 1963, 785.7(2). Defendant’s claim in this regard, however, is belied by his own sworn testimony at the plea proceeding. At the time of his plea defendant acknowledged that no promises of any kind, other than the promise to drop the original charge of breaking and entering in this case, were made to him with respect to this plea of guilty. Defendant relies on the transcript of his later plea to another, unrelated breaking and entering charge as support for his claim that other promises were made. Our examination of the transcript relied on by defendant fails to disclose any statement made by any person which would place in question defendant’s earlier assurances that no other promises were made with respect to the plea in the case at bar. Accordingly, we refuse to reverse defendant’s conviction on this ground. See People v Smith, 52 Mich App 731; 218 NW2d 151 (1974).
Defendant raises other issues on this appeal which we have considered and find to be without *188merit. See People v Lee, 391 Mich 618; 218 NW2d 655 (1974), and People v Smith, supra.
Conviction affirmed.1

 This case was consolidated and heard together with defendant’s appeal in #19870. We have chosen, however, to issue separate opinions in each of these cases. Also, a review of our Supreme Court’s recent opinion in People v Shekoski, 393 Mich 134; 224 NW2d 656 (1974), as applied to these facts does not require a different holding.